DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-8 are the subject of this FINAL Office Action.  Claims 9-15 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	Throughout the claims, Applicants recite a generic component (e.g. “scraper”), then state an intended use (e.g. intended “to scrape debris off at least a portion of the guide rail”) that fails to distinguish the claimed printing system over the prior art.  Thus, these statements of intended use are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  See MPEP § 2114(II).
	In claim 6, neither “rotatable member scraper” nor “rotatable member brush” are defined in a structural way in the claims, nor clearly and unequivocally structurally defined in the specification; thus, the labels “rotatable member scraper” nor “rotatable member brush” only describe scrapers and brushes that are capable of some rotation.
	Also in claim 6, “to remove debris from the rotatable member” is a statement of the intended use of the “rotatable member brush,” and fails to distinguish the structure of such brush over prior art brushes.
	In claim 8, the carriage is only intended to “support[] a printhead, a heating lamp, a recoater to spread layers of build material particles over a build platform, or a combination thereof,” because the printing system of claim 8 does not require any of printhead, a heating lamp, a recoater.  Thus, claim 8 fails to distinguish the carriage therein from the carriages of the prior art.	

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over CROSSEN (US 2016/0311172) in view of KRITCHMAN (US 2015/0360417), in further view of 3DSystems, 'ZPrinter® 150/ZPrinter 250 User Manual", Retrieved from Internet: http://infocenter.3dsystems.com/product-library/sites/default/files/printers/Z_Printer/Z150_250/95008%20ZPrinter%20150%20and%20250%20User%20Manual.pdf, November 1, 2012, 88 pages (cited in IDS 10/25/2018) and SHINICHI (JPS62201786A; cited in IDS 01/15/2021).
This rejection is presented in the interest of compact prosecution to the extent the claimed invention encompasses the embodiments of Figures 1B and 2:

    PNG
    media_image1.png
    455
    695
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    490
    709
    media_image2.png
    Greyscale
.
Specifically, Figures 1B and 2 show cleaning assembly 100 with scrapers/wiper/brushes 120 on both wheel/bearing/roller 116 and rail 104; and carriage 110 comprises a printhead, a heating lamp, and/or a recoater.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine cleaning of rails and wheels/bearings/rollers in 3D printers in order to maintain 3D printer carriage systems with a reasonable expectation of success.
As to claims 1 and 8, CROSSEN teaches a printing system comprising: a guide rail 116 (Figs. 1, 3, 6); a carriage 104 having a rotatable members/bearings/wheels 108 supported on the guide rail (Figs. 1, 3); and a cleaning assembly mounted to the carriage, the cleaning assembly having a scraper 120/208/212/304 to scrape debris off at least a portion of the guide rail (Figs. 1-3).
	As to claim 2, CROSSEN teaches the printing system according to claim 1, wherein the scraper is positioned adjacent to the rotatable member 108 (Figs. 1, 3).
	As to claim 3, CROSSEN teaches multiple scrapers 120/208/212/304 adjacent to rotatable members (Figs. 1, 2B, 3).
	As to claim 4, CROSSEN teaches the printing system according to claim 1, wherein the guide rail extends along a first direction and wherein the scraper is positioned at an angle with respect to the first direction that is less than perpendicular to the first direction (paras. 0020-21).
	As to claim 5, CROSSEN teaches the printing system according to claim 1, wherein the scraper 304 is formed into a V-shape including a first section and a second section, the first section extending at a first angle with respect to the guide rail and the second section extending at a second angle with respect to the guide rail (Fig. 3).
	CROSSEN not explicitly teach the printing system according to instant Figures 1B or 2; the carriage comprises a printhead, a heating lamp, or a recoater; the cleaning assembly further includes a rotatable member scraper and a rotatable member brush (claim 6); or wherein the cleaning assembly further includes a brush to clear debris off at least a portion of the guide rail (claim 7).
However, as to cleaning assembly 100 with scrapers/wiper/brushes 120 on both wheel/bearing/roller 116 and rail 104, KRITCHMAN demonstrates that roller cleaners such as scrapers were routinely used with 3D printing to remove debris.  KRITCHMAN teaches “[t]ypically, a scraping blade 420 is implemented to scrape clean roller 307 of excess printing material which the roller accumulates while leveling the printed layers” (para. 0073, Fig. 4A).  
Although neither CROSSEN nor KRITCHMAN teach that the wheel/bearing/roller 116 is on the rail, yet a skilled artisan would have still found it obvious to apply the roller cleaning technique of KRITCHMAN to other rollers such as wheel/bearing/roller 116 is on the rail.  In fact, CROSSEN acknowledges that debris and contamination in rail systems were known problems in the 3D print art (paras. 0005, 0007-09, 0020-25).  To this end, a skilled artisan would have implied from CROSSEN the motivation to clean all components of rail systems in 3D printers such as the rail system with wheels/rollers/bearings of KRITCHMAN with rail carrier system 108 that can include curing lamps 108, print nozzles 106 or print heads 105 (para. 0056, Fig. 3).  Even more, 3DSystems explicitly states to “Check that Carriage [with a printhead, a heating lamp, or a recoater] and Rails are clean” in 3D printers (pg. 24).  In fact, this is “routine cleaning” (pgs. 31 & 33).  Thus, a skilled artisan would have been motivated to use familiar wheel/bearing/roller cleaning techniques such as in KRITCHMAN in order to clean wheel/bearing/roller in carriage rail systems that include a printhead, a heating lamp, or a recoater.
Finally, SHINICHI is analogous prior art that teaches rail systems with both wheel cleaner and rail cleaner.  First, SHINICHI is analogous prior art to the instant invention because it is "reasonably pertinent" to the problem to cleaning rail systems.  See MPEP § 2141.01(a).  Specifically, SHINICHI "logically would have commended itself to an inventor's attention in considering his problem" of cleaning rails because Applicants explicitly state that “[c]ontamination of the guide rail or rails may interfere with the contact between the rotatable members and the guide rail(s)” (para. 0011; see also para. 0021), which is the same problem addressed by SHINICHI to remove contamination such as ice from guide rails to increase contact between rail and wheels/rotatable members to prevent derailing and other problems (IDS translation, pgs. 2-3).  Thus, SHINICHI is analogous prior art which addresses the same rail-wheel contact problem as the instant invention.
Second, and including the elements of instant claim 7, SHINICHI teaches both wheel cleaner (scraper 11; Figs. 1-2, 5-7, 9) and rail cleaner (rotating scraper 8 and rotating brush 13; Figs. 1-5, 7-9).  Thus, SHINICHI teaches rail system with both wheel scraper and rail scraper plus brush which a skilled artisan would have found directly applicable to the rail systems with carriage comprising a printhead, a heating lamp, or a recoater in 3D printers of the prior art such as in KRITCHMAN, CROSSEN and 3DSystems.
As to claim 6, SHINICHI demonstrates that brushes were known cleaner options similar to scrapers, such that a skilled artisan would have been motivated to substitute a brush for the wheel scraper 11 of SHINICHI to achieve similar removal of wheel contaminants based on the particular application (e.g. dry or dusty contaminant materials).
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar rail and wheel cleaning techniques to carriage rail systems comprising a printhead, a heating lamp, or a recoater in 3D printers to similarly achieve better movement of carriages with a reasonable expectation of success.
Response to Arguments
	The Office is not persuaded of error by Applicants’ argument sin the Reply 10/20/2021 because the prior art, when considered as a whole, renders the claimed rail and roller/wheel cleaning system obvious.  Applicants argue that “Kritchman fails to disclose that a scraper is positioned in contact with the wheels upon 'which the printing platfom 310 rides on the rails 310” and “the cleaning of a roller that is used to level printing medium on layers is clearly not equivalent to the cleaning of wheels on which a carriage traverses rails in a printer.”  However, “[i]t is well-established that a determination of obviousness based on teachings from multiple references does not require an actual, physical substitution of elements. . . . Rather, the test for obviousness is what the combined teachings of the references would have suggested to those having ordinary skill in the art.” In re Mouttet, 686 F.3d 1322, 1332-33 (Fed. Cir. 2012).  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference . . . . Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.”  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  Here, the Office explained that a skilled artisan would have been motivated to clean all components on, touching or near the rail systems in order to remove contamination that can cause derailment, inefficient movement, bumpy/rough movement, etc.  This is common sense.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.”  DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006)).  Thus, the prior art as a whole makes clear the motivation and resources to maintain clean rails and wheels.
	Applicants also argue that “Shinichi is clearly nonanagolous to the other cited references” because “because Shinichi pertains to the removal of ice from wheels and rails or shipping container cargo containers and the present invention is directed to removing debris from 3D printing systems.”  The Office disagrees.  As stated in the Non-Final (pg. 10), 
SHINICHI "logically would have commended itself to an inventor's attention in considering his problem" of cleaning rails because Applicants explicitly state that “[c]ontamination of the guide rail or rails may interfere with the contact between the rotatable members and the guide rail(s)” (para. 0011; see also para. 0021), which is the same problem addressed by SHINICHI to remove contamination such as ice from guide rails to increase contact between rail and wheels/rotatable members to prevent derailing and other problems (IDS translation, pgs. 2-3).  Thus, SHINICHI is analogous prior art which addresses the same rail-wheel contact problem as the instant invention.

Applicants are reminded that 
[t]he question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited.

MPEP § 2141.01(a).
	Thus, the obviousness rejection of claims 1-8 over CROSSEN in view of KRITCHMAN, in further view of 3DSystems and SHINICHI is maintained.

Prior Art
	The following prior art is pertinent to rail cleaning systems using brushes, wipers, scrapers, etc.: US 2016/0311169; WO 88/08900 (IDS).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743